DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the second separation device" in lines 17 and 19.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garlichs et al. US 4,764,073 (hereinafter “Garlichs”, cited in an IDS).
Regarding claim 1, Garlichs discloses a device for separating at least one lowermost sheet from a stack, comprising at least: 
a hopper having at least one table (59) forming a bearing plane for holding sheets of a stack, 
a pushing device (4) arranged underneath the hopper having at last one slide (4, FIG. 2) that is movable back and forth in a pushing direction, having at least one pushing element (5, 6) arranged on the slide and which has at least one pushing edge, wherein the least one pushing edge has a projection with respect to the bearing plane for positive conveying, and 
a retaining device having at least one retaining element (51, 52), which delimits the hopper in the pushing direction and is arranged at a distance from the bearing plane in such a way that the at least one retaining element forms a gap with the bearing plane  through which at least one lowermost sheet of the stack can be guided, wherein the gap and thus the passage height are adjustable,  
wherein the at least one pushing edge of the at least one pushing element is movable relative to the bearing plane of the hopper, wherein the projection for positive 
Regarding claim 8, wherein the at least one pushing device (4) is movable (capable of being moved) in a position-adjusting direction (vertical direction) perpendicular to the pushing direction.
7.	Claim(s) 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacNamara  US 5,074,432 (hereinafter “MacNamara”).
	Regarding claim 1, MacNamara discloses a device for separating at least one lowermost sheet from a stack, comprising at least: 
a hopper having at least one table (5) forming a bearing plane for holding sheets of a stack,
a pushing device (7) arranged underneath the hopper having at last one slide (14) that is movable back and forth in a pushing direction, having at least one pushing element (16) arranged on the slide and which has at least one pushing edge, wherein the least one pushing edge has a projection with respect to the bearing plane for positive conveying, and
a retaining device having at least one retaining element (10), which delimits the hopper in the pushing direction and is arranged at a distance from the bearing plane in such a way that the at least one retaining element forms a gap with the bearing plane  through which at least one lowermost sheet of the stack can be guided, wherein the gap and thus the passage height are adjustable,
wherein the at least one pushing edge of the at least one pushing element is movable relative to the bearing plane of the hopper, wherein the projection for positive 
Regarding claim 8, wherein the at least one pushing device (includes 16 is movable vertically) is movable in a position-adjusting direction (vertical direction) perpendicular to the pushing direction.
	Regarding claim 9, the device of claim 1 comprising at least two pushing devices (see FIG. 2, shows 3 pushing devices), wherein the at least two pushing devices  each have a separate drive (col. 3, lines 45-55) which is permanently drive-connected to the corresponding slide.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over MacNamara in view of Gysin et al. US 2011/0150621 (hereinafter “Gysin”, cited in IDS).
controllably by means of data transmission lines to a control device.
	Gysin teaches a similar device wherein a pushing device (7 and 18) that is controlled by a control device (44 or 21).
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify MacNamara’s device with a control device to control each drive of a pushing device as taught by Gysin in order to automatically control the pushing devices independently.
Allowable Subject Matter
Claims 2-7, 10, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 102(a)(1) references of Osada et al. JP 10-124620A and Ugajin et al. JP 2004059181A also appear to read on all the limitations of at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653